TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00163-CV

James E. Smith, in his Official Capacity as Superintendent of the North Texas State
Hospital, Vernon Campus; and the Texas Department of State Health Services, Appellants

v.

Kimani Butler, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-11-904033, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants James E. Smith, in his Official Capacity as Superintendent of the North
Texas State Hospital, Vernon Campus; and the Texas Department of State Health Services no longer
wish to pursue their appeal and have filed an unopposed motion to dismiss.  Appellants' counsel
states that she has conferred with counsel for the State of Texas and counsel for Kimani Butler, who
do not oppose this motion.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).

					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed on Appellants' Motion
Filed:   May 18, 2012